Title: From John Adams to Benjamin Rush, 2 November 1811
From: Adams, John
To: Rush, Benjamin



My Venerable Friend
Quincy November 2d 1811

Be pleased to accept my  cordial congratulations on the felicity of your Family in the arrival of your Son and Daughter from Europe. The Doctor will be the Staff of your Age and you will be the Guide of his youth. The Daughter and her Infants will be the delights of her Mother as well as her Father.
For myself, clothed as I am in the Sable, I may without repining, acknowledge the Seventy Sixth year of my Age to have been the most afflictive of my Life.
In January 1811 died very Suddenly, leaving a distressed and helpless Family of Eight Children Mrs Norton, a Niece of my Wife, a Daughter of my Brother and Sister Cranch, who was always as dear to Us as a Child
In April a Horse took a fright in a Brook, reared and fell against a Stone Bridge, and bruised and wounded my Son T. B. A. in his Thigh, in Such a manner as to lay him up for Several Months under the Care of his Surgeons in great danger of being a Cripple for Life.
In June my Sister Cranch, in her Seventieth year, oppressed with Grief for the loss of her Daughter and with Anxiety Care and Exertion for her orphan Children fell Sick of a Fever, and lingered under the Consequences of it for four Months.
Mr Cranch my Guide Philosopher and Friend for Sixty years, at the Age of Eighty five, borne down by the Loss of his daughter and Sickness of his Wife fell at last very Suddenly on the 16. Oct. and his Wife expired the next day. both were buried together in my Tomb.
In June my Daughter in Law, Charles’s widow who with her two Daughters lives with me, was taken with a vomiting Off blood, which has confined her under the constant Care of Physicians for three or four months and reduced her to extream Weakness. She is now however Some what better.
My Daughter Smith’s case you know, a Source of great Anxiety to Us for more than a year was at last happily terminated by your Advice as  We hope, but at a time when So many calamities concur’d as to make the Excision of a Ladys Breast appear but a Small Affliction
Two Month’s since going out in the dark in my Garden to look for the Comet, I Stumbled over a Knot in a Stake and tore my Leg near the Shin in Such a manner that the Surgeon with his Baths Cataplasms, Plaisters and Bandages has been daily hovering about it and poor I, deprived of my  horse and my Walks have been bolstered up with my Leg horrizontal on a Sopha
Mr Smith a near Relation and most intimate Friend of ours in Boston had a Son of most promising Hopes educated at the University and the Bar, an Officer in a Cadet Corps of Militia, in the unprecedent heat of the 4th of July got a Fever that left him in a Consumption of which he died
The News of the Death of Mrs Johnson and Mr Buchanan her Son in Law and the dangerous Sickness of her Daughters and the dangerous Sickness in the Family of Judge Cranch at Washington arrived in the midst of all our other distresses.
It is Scarcely decent after all this to mention the disappointment of our hopes of the return of our Children from Russia.
Such my Friend is the Lott of humanity. But the Case of our Calamities has rarely been equalled Since the days of Job. Yours however, in the time of the yellow Fever were more distressing.
Several of our tenderest Connections and most essential Friends at and near fourscore remain to keep up a constant apprehension in our Minds of their and our approaching departure
The Reflections dictated by Philosophy and Religion upon these events need not be Suggested to you, to whom they are quite as familiar as to your Friend

John Adams